Case 1:19-cv-02200-CMA-STV Document 51 Filed 06/29/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 19-cv-02200-CMA-STV

  EIS COLORADO, INC., a Colorado corporation,

         Plaintiffs,

  v.

  AMERICAN FAMILY MUTUAL INSURANCE COMPANY, a Wisconsin corporation,

         Defendant.


                       ORDER AFFIRMING RECOMMENDATION OF
                         UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the May 1, 2020 Recommendation by

  Magistrate Judge Varholak, wherein he concludes that this case should be dismissed

  for failure to prosecute. (Doc. # 48.) Defendant filed an Objection on May 15, 2020.

  (Doc. # 50.) Plaintiff did not file a Response. For the following reasons, the Court affirms

  the Recommendation and sustains Defendant’s Objection.

                                   I.     BACKGROUND

         Magistrate Judge Varholak’s Recommendation details the factual and procedural

  background of this case. (Doc. # 48 at 1–3.) The Recommendation is incorporated

  herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly,

  the factual background of this matter will be reiterated only to the extent necessary to

  address Defendant’s Objection.
Case 1:19-cv-02200-CMA-STV Document 51 Filed 06/29/20 USDC Colorado Page 2 of 6




         This case involves an insurance policy dispute. Plaintiff EIS Colorado, Inc. is a

  business entity that is asserting claims under an assignment from the insured

  homeowner.

         Plaintiff’s former counsel filed a Motion to Withdraw on January 28, 2020.

  (Doc. # 32.) The Motion indicated that Plaintiff “understands that it will continue to be

  responsible for ‘complying with all court orders and time limitations established by

  applicable statutes and rules’ . . . and has been instructed that since Plaintiff is a legal

  entity, [it] may not appear without counsel . . . .” (Doc. # 32.) Magistrate Judge Varholak

  held a hearing on the Motion on February 12, 2020. (Doc. # 35.)

         Plaintiff’s corporate representative, Michael Gochenour, attended the hearing.

  Magistrate Judge Varholak clearly explained to Mr. Gochenour that “as a corporation,

  [Plaintiff] was not permitted to appear before this Court without counsel.” (Doc. # 48

  at 2.) At the end of the hearing, Magistrate Judge Varholak granted Plaintiff’s Motion to

  Withdraw and ordered Plaintiff to secure new counsel by February 28, 2020. Even after

  Magistrate Judge Varholak granted an extension of time, see (Doc. # 38), Plaintiff failed

  to comply with the order to secure new counsel. Additionally, Mr. Gochenour made

  several attempts to represent Plaintiff pro se. See (Doc. ## 36, 45).

         Accordingly, on March 31, 2020, Magistrate Judge Varholak issued an Order to

  Show Cause. (Doc. # 43.) The order directed Plaintiff to demonstrate in writing “on or

  before April 15, 2020, why this matter should not be dismissed based upon Plaintiff’s

  failure to comply with this Court’s order to timely retain counsel and Plaintiff’s resulting

  failure to prosecute.” (Id. at 3.) Plaintiff did not comply with the show cause order.


                                                2
Case 1:19-cv-02200-CMA-STV Document 51 Filed 06/29/20 USDC Colorado Page 3 of 6




                               II.    STANDARD OF REVIEW

         When a magistrate judge issues a recommendation on a dispositive matter,

  Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

  novo any part of the magistrate judge’s [recommended] disposition that has been

  properly objected to.” An objection is properly made if it is both timely and specific.

  United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

  1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

  reject, or modify the recommended disposition; receive further evidence; or return the

  matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

                                       III.   ANALYSIS

         In the Recommendation, Magistrate Judge Varholak concluded that this case

  should be dismissed. (Doc. # 48 at 4.) Defendant agrees with that conclusion, as does

  this Court. In its Objection, however, Defendant argues that the case should be

  dismissed with prejudice, which is an issue that Magistrate Judge Varholak did not

  reach in the Recommendation.

         Under Federal Rule of Civil Procedure 41, a district court may dismiss an action

  with prejudice if the plaintiff fails “to prosecute or to comply with [the Federal Rules of

  Civil Procedure] or a court order.” Fed. R. Civ. P. 41(b); Olsen v. Mapes, 333 F.3d 1199,

  1204 n.3 (10th Cir. 2003) (“Although the language of Rule 41(b) requires that the

  defendant file a motion to dismiss, the Rule has long been interpreted to permit courts

  to dismiss actions sua sponte for a plaintiff’s failure to prosecute or comply with the




                                                3
Case 1:19-cv-02200-CMA-STV Document 51 Filed 06/29/20 USDC Colorado Page 4 of 6




  rules of civil procedure or court’s orders.” (citing Link v. Wabash R.R., 370 U.S. 626,

  630–31 (1962))).

         However, “[b]ecause dismissal is such a harsh sanction, it is appropriate only in

  cases of willfulness, bad faith, or some other fault of [the plaintiff].” Chavez v. City of

  Albuquerque, 404 F.3d 1039, 1044 (10th Cir. 2005) (quotation and alteration omitted).

  Accordingly, the Tenth Circuit has held that Rule 41(b) involuntary dismissals should be

  determined by reference to the criteria set forth in Ehrenhaus v. Reynolds, 965 F.2d 916

  (10th Cir. 1992). See Black v. Larimer Cty., 722 F. App’x 763, 767 (10th Cir. 2018). The

  Ehrenhaus factors are as follows:

     1. The degree of actual prejudice to the defendant;

     2. The amount of interference with the judicial process;

     3. The culpability of the litigant;

     4. Whether the court warned the party in advance that dismissal of the action would

         be a likely sanction for noncompliance; and

     5. The efficacy of lesser sanctions.

  Auto-Owners Ins. Co. v. Summit Park Townhome Assoc., 866 F.3d 852, 860 (10th Cir.

  2018) (citation and quotation marks omitted).

         “The factors do not create a rigid test but are simply criteria for the court to

  consider.” Gripe v. City of Enid, Okl., 312 F.3d 1184, 1188 (10th Cir. 2002) (citing

  Ehrenhaus, 965 F.2d at 921). As applied to the instant case, the Ehrenhaus factors

  show that dismissal with prejudice is warranted.




                                                 4
Case 1:19-cv-02200-CMA-STV Document 51 Filed 06/29/20 USDC Colorado Page 5 of 6




         Defendant has been prejudiced by Plaintiff’s failure to prosecute. Specifically,

  Defendant has been deprived of a timely resolution of Plaintiff’s claims. Under the

  present circumstances, and without judicial action, Plaintiff could keep this case pending

  indefinitely, “which is inapposite with the ‘just, speedy, and inexpensive determination

  of every action,’ contemplated by the Federal Rules of Civil Procedure.” Am. 2030

  Capital Ltd. v. Sunpower Grp. Ltd., No. 19-cv-02676-CMA-KMT, 2020 WL 2079187, at

  *2 (D. Colo. Apr. 30, 2020) (quoting Fed. R. Civ. P. 1). Moreover, this case has been

  pending for nearly one year, and Defendant has expended significant resources

  defending itself. A dismissal without prejudice could force Defendant to unnecessarily

  expend additional resources relitigating the same claims—even though it was not at

  fault for the termination of this case—which would compound the prejudice Plaintiff has

  caused.

         Plaintiff’s lack of diligence in this case has substantially interfered with the judicial

  process. Because of Plaintiff’s failure to comply with Magistrate Judge Varholak’s

  direction to secure replacement counsel, this Court has expended an unreasonable

  amount of time and resources trying to move this case forward. As a result, Plaintiff has

  taken “time away from individuals in other cases who have meritorious claims and

  serious injuries that deserve to be redressed promptly.” Valentine v. PNC Fin. Servs.

  Grp., Inc., No. 18-cv-01934-CMA-SKC, 2019 WL 5957297, at *3 (D. Colo. Nov. 13,

  2019). This is not a case in which Plaintiff is a lay person who can be excused for lack

  of familiarity with the procedural rules. Rather, Plaintiff is a business entity that was

  represented by counsel who clearly advised it of its obligations in this case.


                                                 5
Case 1:19-cv-02200-CMA-STV Document 51 Filed 06/29/20 USDC Colorado Page 6 of 6




         Plaintiff is culpable for its failure to prosecute. Plaintiff was advised by its former

  counsel, Magistrate Judge Varholak, and this Court, see (Doc. # 46 at 2), that it could

  not proceed without counsel. However, despite being more than adequately advised,

  Plaintiff still failed to comply with orders to secure counsel and orders that it could not

  proceed pro se.

         The fourth and fifth Ehrenhaus factors are also satisfied. Magistrate Judge

  Varholak’s Order to Show Cause served as ample notice that Plaintiff’s failure to comply

  with court orders could result in the termination of this case. Additionally, there is no

  evidence that a sanction less than dismissal with prejudice would incentivize Plaintiff to

  amend its conduct.

                                     IV.     CONCLUSION

         Based on the foregoing, the Court ORDERS as follows:

  •   Magistrate Judge Varholak’s Recommendation (Doc. # 48) that this case should be

      dismissed is AFFIRMED AND ADOPTED;

  •   Defendant’s Objection (Doc. # 50) that dismissal should be with prejudice is

      SUSTAINED;

  •   This case is DISMISSED WITH PREJUDICE based on Plaintiff’s failure to prosecute

      and failure to comply with court orders; and

  •   Defendant’s Motion to Dismiss (Doc. # 42) is DENIED AS MOOT.

         DATED: June 29, 2020                        BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge

                                                 6
